         Case 1:21-cv-00002-RP Document 16 Filed 03/11/21 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

TIMOTHY BREMER, individually and on behalf
                                 §
of all others similarly situated,§
                                 §
          Plaintiff,             §
                                 §
v.                               §                   1:21-CV-2-RP
                                 §
SOLARWINDS CORPORATION, KEVIN B. §
THOMPSON, and J. BARTON KALSU,   §
                                 §
          Defendants.            §


DANIEL AZPURUA, individually and on behalf
                                 §
of all other similarly situated, §
                                 §
          Plaintiff,             §
                                 §
v.                               §                   1:21-CV-47-RP
                                 §
SOLARWINDS CORPORATION, KEVIN B. §
THOMPSON, and J. BARTON KALSU,   §
                                 §
          Defendants.            §


NEW YORK CITY DISTRICT COUNCIL               §
OF CARPENTERS PENSION FUND, on behalf §
of itself and all others similarly situated, §
                                             §
                     Plaintiff,              §
                                             §
v.                                           §       1:21-CV-138-RP
                                             §              (lead)
SOLARWINDS CORPORATION, KEVIN B. §
THOMPSON, and J. BARTON KALSU,               §
                                             §
                     Defendants.             §




                                             1
            Case 1:21-cv-00002-RP Document 16 Filed 03/11/21 Page 2 of 5



                                                   ORDER

        Before the Court is Presumptive Lead Plaintiff New York City District Council of

Carpenters Pension Fund’s (“NYC Carpenters”) Unopposed Motion to Consolidate Cases (the

“Motion”). (Dkt. 15). In that Motion, the NYC Carpenters request that this Court consolidate this

case with New York City District Council of Carpenters Pension Fund v. Solar Winds Corporation, Kevin B.

Thompson, and J. Barton Kals, 1:21-cv-138-RP, name NYC Carpenters as lead plaintiff, and approve

Bernstein Litowitz Berger & Grossmann LLP (“Bernstein Litowitz”) as lead counsel for the class

members. (Id. at 3). The two cases also involve “virtually identical factual and legal issues because

they both assert claims under the Exchange Act against the same Defendants, and are premised

upon substantially similar misrepresentations and omissions regarding the [SolarWinds

Corporation]’s cybersecurity controls.” (Mem. Law, Dkt. 10-1, at 9). Furthermore, all parties “have

acknowledged [that] consolidation is appropriate under Rule 42(a).” (Id. at 10).

        Federal Rule of Civil Procedure 42(a) permits a district court to consolidate “actions before

the court involv[ing] a common question of law or fact.” District courts have broad discretion in

determining whether to consolidate cases. See Mills v. Beech Aircraft Corp., 886 F.2d 758, 761–62 (5th

Cir. 1989). Consolidation is proper when it will avoid unnecessary costs or delay without prejudicing

the rights of the parties. See id.; St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n of New Orleans, Inc., 712

F.2d 978, 989 (5th Cir. 1983). Having considered NYC Carpenters’ motion, the commonalities

between both cases, the parties’ agreement to consolidation, and the interests of judicial economy,

the Court will grant NYC Carpenters’ Motion as to consolidation.

        NYC Carpenters also ask the Court to appoint them as lead plaintiff and approve of

Bernstein Litowitz as lead counsel for the class of plaintiffs under the Private Securities Litigation

Reform Act of 1995 (“PSLRA”), which amended the Securities Exchange Act of 1934, 15 U.S.C. §

78u–4(a). (Dkt. 10, at 3). With respect to the appointment of lead plaintiff, the PSLRA requires that


                                                       2
           Case 1:21-cv-00002-RP Document 16 Filed 03/11/21 Page 3 of 5



the court “shall appoint as lead plaintiff the member or members of the purported plaintiff class that

the court determines to be the most capable of adequately representing the interests of class

members.” See 15 U.S.C. § 78u–1(a)(3)(B)(i). In making this determination, the court is guided by the

“rebuttable presumption . . . that the most adequate plaintiff . . . is the person or group of persons

that—(aa) has either filed the complaint or made a motion in response to a notice [that is published

no later than twenty days after the complaint is filed] . . . ; (bb) in the determination of the court, has

the largest financial interest in the relief sought by the class; and (cc) otherwise satisfies the

requirements of Rule 23 of the Federal Rules of Civil Procedure.” See 15 U.S.C. § 78u–

1(a)(3)(B)(iii)(I). As for the selection of lead counsel, the PSLRA states that “[t]he most adequate

plaintiff shall, subject to the approval of the court, select and retain counsel to represent the class.”

15 U.S.C. § 78u–4(a)(3)(B)(v).

        Here, it is clear that NYC Carpenters has “by far” the largest financial interest in the relief

sought by the class members, as shown in the comparison table provided in their memorandum of

law. (Dkt. 10-1, at 11). Because NYC Carpenters has sustained a loss that is “multiples larger than

the loss incurred by Bremer and Azpurua,” NYC Carpenters has sufficiently demonstrated that it

“has the greatest financial interest in the litigation.” Giovagnoli v. GlobalSCAPE, Inc., 2017 WL

11220692, at *3 (W.D. Tex. Nov. 6, 2017). NYC Carpenters also satisfies the adequacy and typicality

requirements of Rule 23—their claims and those of all other class members “arise from the same

course of events, and their legal arguments to prove Defendants’ liability are virtually identical.”

(Dkt. 10-1, at 12). Furthermore, NYC Carpenters, as a “large, sophisticated institutional investor”

with “substantial financial stake in the litigation” has already taken “significant steps to protect the

interests” of all class members. (Id. at 13); Holley v. Kitty Hawk, Inc., 200 F.R.D. 275, 281 (N.D. Tex.

2001) (noting that Congress intended for institutional investors “to step forward to lead securities

class actions”). Given that the NYC Carpenters filed a timely motion to be appointed lead plaintiff,


                                                     3
           Case 1:21-cv-00002-RP Document 16 Filed 03/11/21 Page 4 of 5



is the movant with the largest financial interest in the case, and satisfies the typicality and adequacy

requirements of Rule 23, the Court finds that NYC Carpenters should be named lead plaintiff.

        NYC Carpenters finally ask the Court to approve of their selection of Bernstein Litowitz, a

“prominent securities class action firm” with “extensive experience serving as lead counsel” as

lead counsel for class members. (Dkt. 10-1, at 14). The PSLRA vests authority in the lead plaintiff to

select and retain lead counsel, subject to the Court’s approval. 15 U.S.C. § 78u-4(a)(3)(B)(v). Having

reviewed Bernstein Litowitz’s resume, the Court approves of the NYC Carpenters’ selection of

Bernstein Litowitz as lead counsel. (Resume, Dkt. 10-9).

        Accordingly, IT IS ORDERED that NYC Carpenters’ Motion to Consolidate Cases, (Dkt.

15), is GRANTED. This action is CONSOLIDATED into Cause No. 1:21-cv-138-RP, which will

be the lead case.

        IT IS FURTHER ORDERED that NYC Carpenters is APPOINTED to serve as Lead

Plaintiff pursuant to Section 21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. § 78u-

4(a)(3)(B), as amended by the Private Securities Litigation Reform Act of 1995, in the Consolidated

Action and all related actions consolidated pursuant to paragraph 3 of this Order.

        IT IS FURTHER ORDERED that NYC Carpenters’ selection of Lead Counsel is

APPROVED, and Bernstein Litowitz Berger & Grossmann LLP is APPOINTED as Lead

Counsel for the Class.




                                                    4
           Case 1:21-cv-00002-RP Document 16 Filed 03/11/21 Page 5 of 5



        IT IS FINALLY ORDERED that The Consolidated Action shall be captioned In re

SolarWinds Corporation Securities Litigation, and the file shall be maintained under Master File No. 1:21-

cv-138-RP.

          SIGNED on March 11, 2021.


                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                    5
